Case: 11-11001     Document: 00512030944         Page: 1     Date Filed: 10/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2012
                                     No. 11-11001
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KESHA TERRY,

                                                  Plaintiff-Appellant

v.

ROSEMARY INOCENCIO; CAROL BOYD; ROBBIE BURNS; HAGOP
KOFDERAL,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:11-CV-660


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Kesha Terry has filed a motion for leave to proceed in forma pauperis (IFP)
on appeal from the district court’s dismissal of her civil rights claims as time
barred and dismissal of her children’s claims without prejudice. In dismissing
the claims, the district court certified that any appeal would not be taken in good
faith, and the magistrate judge later determined that in light of this
certification, Terry’s IFP motion was moot. By moving in this court for IFP


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11001    Document: 00512030944      Page: 2    Date Filed: 10/24/2012

                                  No. 11-11001

status, Terry is challenging the district court’s certification. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Because the district court dismissed some but not all of Terry’s claims, this
court first must examine whether it has jurisdiction to consider the appeal. See
Martin v. Halliburton, 618 F.3d 476, 481 (5th Cir. 2010). We generally have
jurisdiction only over appeals from final judgments. Id.; see 28 U.S.C. § 1291.
However, in the judgment from which Terry appeals, the district court invoking
Federal Rule of Civil Procedure 54(b), specifically stated that there was “no just
reason for delay,” and ordered the clerk to enter “final judgment.” Thus, this
case falls within an exception to the general rule, and we have jurisdiction to
consider Terry’s appeal. See FED. R. CIV. P. 54(b); Cherry v. Shaw Coastal, Inc.,
668 F.3d 182, 187 n.3 (5th Cir. 2012).
      In her motion for IFP and brief on the merits, Terry makes only general
allegations that her appeal is not frivolous, that the civil rights claims have
merit, and that the defendants inappropriately boarded up her apartment. She
does not address the district court’s reasons for its certification decision, namely
that her civil rights claims were untimely and that she was not authorized to
represent her children in court. See Baugh, 117 F.3d at 202. Terry, thus, has
abandoned her challenge to the district court’s certification decision.         See
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Terry has not shown that the district court’s certification was incorrect.
Her appeal is without arguable merit and is thus frivolous. Accordingly, Terry’s
IFP motion is DENIED, and her appeal is DISMISSED as frivolous. See Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                         2